DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 9-11, 13-16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8 and 9 of U.S. Patent No. 11,071,009 in view of Tabet et al, application no. 2015/0181638, hereinafter known as Tabet as mapped below.

As to claim 1, 3 and 6, although the conflicting claims are not identical to claim 1 of the parent patent and secondary art, they are not patentably distinct because it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to derive the invention as claimed in claim 1, 3 and 6 from claim 1 of parent patent in view of secondary art.  In claim 1, Parent patent does not expressly disclose however Tabet discloses wherein in the plurality of logical channels, different logical channels correspond to different media access control (MAC) entities; (Tabet, figure 8, [0084], different MAC each logical channel); wherein at least two logical channels in the plurality of logical channels corresponding to different carriers or carrier groups for transmitting the duplicated data comprises: in the MAC entities corresponding to the plurality of logical channels, different MAC entities correspond to different carriers or carrier groups (Tabet, figure 8, [0084], two separate MAC for each logical channel).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the instant application to include the limitations of wherein in the plurality of logical channels, different logical channels correspond to different media access control (MAC) entities wherein at least two logical channels in the plurality of logical channels corresponding to different carriers or carrier groups for transmitting the duplicated data comprises: in the MAC entities corresponding to the plurality of logical channels, different MAC entities correspond to different carriers or carrier groups  as taught by Tabet.  Use of separate associated MAC entity for each logical channel provides faster processing of the data.

Claims 4, 5, 9 and 10 are further rejected as mapped below by parent patent
Instant Application
Parent Patent No. 11,071,009
4. The method according to claim 3, wherein the respective indication information of each logical channel is comprised in an indication field of respective logical channel configuration information of the each logical channel.
2. The method according to claim 1, wherein the respective indication information of each logical channel is comprised in an indication field of respective logical channel configuration information of the each logical channel.
5. The method according to claim 4, wherein the respective logical channel configuration information of the each logical channel is a respective radio resource control (RRC) information element of the each logical channel, and the RRC information element of the each logical channel is used for configuring channel parameters of the each logical channel.
3. The method according to claim 2, wherein the respective logical channel configuration information of the each logical channel is a respective radio resource control (RRC) information element of the each logical channel, and the RRC information element of the each logical channel is used for configuring channel parameters of the each logical channel.
9. The method according to claim 1, wherein carrying the duplicated data on the plurality of logical channels is preconfigured by a higher layer signaling.
8. The method according to claim 1, wherein carrying the duplicated data on the plurality of logical channels is preconfigured by a higher layer signaling.
10. The method according to claim 9, wherein the high layer signaling is a radio resource control (RRC) signaling.
9. The method according to claim 8, wherein, the high layer signaling is a radio resource control (RRC) signaling.


As to claim 11, 13-16 and 19, the claims are double patent rejected as applied to claims 1, 3-6 and 9 above by parent patent. 

As to claim 20, the claim is double patent rejected as applied to claim 1 above by parent patent. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8-10, 11, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kilinc et al, application no. 2020/0007281, hereinafter known as Kilinc in view of Tabet. 

As to claim 1, Kilinc dicloses a method for transmitting data, comprising: determining a plurality of carriers or carrier groups for transmitting duplicated data according to a plurality of logical channels for carrying the duplicated data (Kilinc, Figure 3 and 4, activating plural carriers and sending duplicated data; [0056]-[0058], forwarding duplicated packets according to respective logical channels), wherein at least two logical channels in the plurality of logical channels correspond to different carriers or carrier groups for transmitting the duplicated data (Kilinc, [0058], sending packets over carrier associated with logical channels); transmitting the duplicated data carried in the plurality of logical channels respectively on the plurality of carriers or carrier groups (Kilinc figure 4, step 208, sending duplicated packets); Kilinc discloses MAC entity for logical channels and associated carriers (Kilinc, figure 3 and 4, [0056]-[0058]). Kilinc does not disclose different MAC entity for each channel however Tabet wherein in the plurality of logical channels, different logical channels correspond to different media access control (MAC) entities (Tabet, figure 8, [0084], different MAC each logical channel); Further as claim 1, Kilinc teaches at least two channels corresponding to different groups with duplicated data forwarded to MAC (Kilinc, figure 3 and 4, [0056]-[0058]).  Kilinc does not dicloses however Tabet dicloses wherein at least two logical channels in the plurality of logical channels corresponding to different carriers or carrier groups for transmitting the duplicated data comprises: in the MAC entities corresponding to the plurality of logical channels, different MAC entities correspond to different carriers or carrier groups (Tabet, figure 8, [0084], two separate MAC for each logical channel).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kilinc to include the limitations of wherein in the plurality of logical channels, different logical channels correspond to different media access control (MAC) entities; wherein at least two logical channels in the plurality of logical channels corresponding to different carriers or carrier groups for transmitting the duplicated data comprises: in the MAC entities corresponding to the plurality of logical channels, different MAC entities correspond to different carriers or carrier groups as taught by Tabet.  Use of separate associated MAC entity for each logical channel provides faster processing of the data. 

As to claim 3, Kilinc discloses wherein the determining the plurality of carriers or carrier groups for transmitting the duplicated data according to the plurality of logical channels for carrying the duplicated data comprises: determining the plurality of carriers or carrier groups according to respective indication information of each of the plurality of logical channels (Kilinc, [0056]-[0058], indication for duplication among logical channels, associating logical channels with carriers).

As to claim 4, Kilinc discloses wherein the respective indication information of each logical channel is comprised in an indication field of respective logical channel configuration information of the each logical channel (Kilinc, [0058], respective indication for duplication among logical channels)

As to claim 5, Kilinc dicloses wherein the respective logical channel configuration information of the each logical channel is a respective radio resource control (RRC) information element of the each logical channel, and the RRC information element of the each logical channel is used for configuring channel parameters of the each logical channel (Figure 4, [0081]-[0085], RRC message indicating to commence duplication data of plural carrier thereby creating plural logical channels). 

As to claim 8, Kilinc discloses wherein the duplicated data is duplicated data obtained by duplicating a same one packet data convergence protocol (PDCP) protocol data unit (PDU) by a PDCP split carrier (Kilinc, figure 3, [0050]-[0052], duplicating PDU’s by the PDCP). 

As to claim 9, Kilinc discloses wherein carrying the duplicated data on the plurality of logical channels is preconfigured by a higher layer signaling (Kilinc, [0080]-[0081], signaling in the higher for routing of PDU packet as described in [0056]). 

As to claim 10,  Kilinc discloses wherein the high layer signaling is a radio resource control (RRC) signaling (Kilinc, [0080]-[0081], RRC signaling for routing of PDU packet as described in [0056]).

As to claims 11, 13-15, 18 and 19, the claims are rejected as applied to claims 1, 3-5, 8 and 9 respectively above by Kilinc in view of Tabet.

As to claim 20 the claims are rejected as applied to claim 1 above by Kilinc in view of Tabet.

Allowable Subject Matter

Claims 2, 7, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467                                                                                                                                                                                            

/Robert C Scheibel/            Primary Examiner, Art Unit 2467                                                                                                                                                                                            
December 16, 2022